Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


William Bryan Underwood, Appellant                   Appeal from the 3rd District Court of
                                                     Anderson County, Texas (Tr. Ct. No.
No. 06-13-00150-CR        v.                         30938). Opinion delivered by Chief Justice
                                                     Morriss, Justice Carter and Justice Moseley
The State of Texas, Appellee                         participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect a plea of
“not true” to the State’s motion to adjudicate. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, William Bryan Underwood, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED APRIL 11, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk